HALL, Circuit Judge,
with whom THOMPSON, TROTT, and KLEINFELD, Circuit Judges, join, concurring in judgment.
Because Dahms contradicts the plain language of the federal felon-in-possession statute, 18 U.S.C. § 922(g)(1), I cannot join the majority’s opinion.
I
The federal felon-in-possession statute makes it unlawful for
any person ... who has been convicted in any court of, a crime punishable by imprisonment for a term exceeding one year ... [to] possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.
18 U.S.C. § 922(g)(1) (emphasis added). The phrase “crime punishable by imprisonment for a term exceeding one year” is a term of art defined in reference to state law in § 921(a)(20). That section excepts from the definition
[a]ny conviction which has been expunged, or set aside or for which a person has been pardoned or has had civil rights restored ... unless such pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms.
18 U.S.C. § 921(a)(20).
We thus start with the proposition that a felon in possession of a firearm violates the federal felon-in-possession statute. Section 921(a)(20)’s definition of a “crime punishable by imprisonment for a term exceeding one year” excepts from § 922(g)(l)’s prohibition any felon whose civil rights have been restored by the state of conviction, provided that the state does not restrict the felon’s right to possess firearms. If the state maintains any restriction on firearms possession, the § 921(a)(20) exception does not apply, and the prior felony conviction is cognizable under § 922(g)(1).
This analysis is easily applied to Qualls. In 1975, Qualls was convicted in California for assault with a deadly weapon, a felony. Although Qualls retained his civil rights, the state expressly prohibited him from possessing “a pistol, revolver, or other firearm capable of being concealed upon the person.” Cal.Penal Code § 12021(a) (1983). Qualls’ 1975 conviction was thus cognizable under the federal felon-in-possession statute, and § 922(g)(1) prohibited him from possessing “any firearm.” In 1994, Qualls was found in possession of several firearms, including two revolvers, a pistol, and three rifles. Qualls was properly tried and convicted under § 922(g)(1).1
II
The straightforward application of § 922(g)(1) is hampered only by our decision in United States v. Dahms, 938 F.2d 131 (9th Cir.1991). In Dahms, we held that state law determines both the admissibility of a prior state conviction as a predicate offense under § 922(g)(1) and the scope of the federal prohibition on firearms possession. Id. at 134-*83135. Thus, Qualls could have been convicted under § 922(g)(1) if he possessed the pistol or revolvers, but not if he possessed just the rifles. Because the jury charge required the jurors to find only that Qualls possessed any one of the weapons charged in the indictment, Dahms requires reversal of Qualls’ conviction. Dahms, however, misinterprets the federal felon-in-possession statute and should be overruled.
The First, Sixth, and Tenth Circuits have properly rejected Dahms ’ second holding-that state law determines the scope of the federal firearms prohibition. See United States v. Estrella, 104 F.3d 3, 8 (1st Cir.), cert. denied, — U.S.-, 117 S.Ct. 2494, 138 L.Ed.2d 1001 (1997); United States v. Driscoll, 970 F.2d 1472, 1480-81 (6th Cir.1992), cert. denied, 506 U.S. 1083, 113 S.Ct. 1056, 122 L.Ed.2d 362 (1993); United States v. Burns, 934 F.2d 1157, 1159-60 (10th Cir.1991), cert. denied, 502 U.S. 1124, 112 S.Ct. 1246, 117 L.Ed.2d 478 (1992); see also United States v. Palazzi, 115 F.3d 906, 908 (11th Cir.1997) (citing Estrella with approval). According to these circuits, so long as state law prohibits a felon’s possession of any firearm, § 922(g)(1) prohibits that felon’s possession of every firearm.2
The “all or nothing” approach of our sister circuits makes considerably more sense than Dahms as a simple matter of statutory construction. The plain language of § 922(g) prohibits eight classes of persons from possessing “any firearm.” Section 921(a)(20) directs courts to look to state law only to determine whether a person falls within the first class of persons covered by § 922(g), 1.e., whether he “has been convicted in any court of a crime punishable by imprisonment for a term exceeding one year.” § 922(g)(1). That Qualls had a prior felony conviction under California law and that California had not fully restored Qualls’ right to possess firearms forms both the beginning and end of the state law inquiry. Because Qualls had been convicted of a “crime punishable by imprisonment for a term exceeding one year,” § 922(g)(1) barred him from possessing any firearm.
As in Dahms, the majority would define a “crime punishable by imprisonment for a term exceeding one year” differently depending on the particular firearm a felon was charged with possessing.3 Whatever appeal this approach might hold if we were drafting the statute, it cannot be reconciled "with the plain language of § 922(g)(1). Following through on the majority’s reasoning, if state law prohibited a felon from possessing a pistol and the felon were later found possessing a pistol, the prior felony conviction would qualify as a “crime punishable by imprisonment for a term exceeding one year.” Section 922(g)(1) would then prohibit the felon from possessing “any firearm.” Yet, “any firearm” cannot not possibly mean any firearm under the majority opinion, for the majority holds that § 922(g)(1) permits the same felon to possess a rifle. The statute is not ambiguous; the majority’s reading is simply implausible.
Because the federal felon-in-possession statute is unambiguous, the majority is not justified in resorting to legislative history to divine congressional intent. See United States v. Albertini, 472 U.S. 675, 680, 105 S.Ct. 2897, 2902, 86 L.Ed.2d 536 (1985) (“Courts in applying criminal laws generally must follow the plain and unambiguous meaning of the statutory language. ‘[Ojnly the most extraordinary showing of contrary intentions’ in the legislative history will justify a departure from that language.”) (quoting Garcia v. United States, 469 U.S. 70, 75, 105 S.Ct. 479, 482, 83 L.Ed.2d 472 (1984)) (citations omitted). Even the legislative history the majority does identify is at best ambiguous about how much deference should be paid to state law under § 922(g)(1). Senator Hatch’s statement that state law should determine eligibility for firearms possession *832could mean that the § 922(g)(1) prohibition on firearms possession is no broader than the state prohibition, or it could mean simply that where the state permits unrestricted firearms possession, the federal statute will as well. In essence, the majority applies the rule of lenity to interpret an ambiguous legislative history where the statute itself is clear.
No one questions that the federal felon-in-possession statute accords some deference to state law. Where a state restores a felon’s civil rights and lifts all restrictions on firearms possession, the prior felony conviction is no longer cognizable under § 922(g)(1). The majority, however, carries deference to state law well beyond the statutory framework and, in so doing, contradicts the plain language of the statute.
Ill
The error in the majority’s approach becomes all the more clear when one considers that, at the time of his arrest and conviction in 1994, even California law prohibited Qualls from possessing every firearm he was charged with possessing in violation of § 922(g)(1). California amended its own felon-in-possession statute in 1989 to prohibit felons from possessing “any firearm.” Cal.Penal Code § 12021. This total ban applies even to felony convictions that pre-date the January 1, 1990, effective date of the 1989 amendment. See People v. Mills, 6 Cal.App.4th 1278, 8 Cal.Rptr.2d 310, 316 (1992).4 If California itself prohibited Qualls from possessing any firearm, it is difficult to see how federal law pays deference to state law by allowing Qualls to possess rifles. Yet, this is exactly where the majority opinion leaves us.
This curious result is not without support in the law of our circuit. Applying Dahms, we have held that the federal firearms prohibition can be no broader than the state prohibition at the time a felon’s civil rights were restored. See United States v. Cardwell, 967 F.2d 1349,1350-51 (9th Cir.1992). It may be sensible to look to state law at this time to determine whether the state imposes any firearms restriction, and thus whether § 922(g)(1) even applies. Where the state never fully restores a felon’s right to possess firearms, however, it is not sensible to ignore subsequent changes in the scope of the state law restriction. The majority’s holding that federal law allows Qualls to possess firearms that California itself does not furthers neither the goals of the federal felon-in-possession statute nor the majority’s supposed deference to state law.
Adoption of the “all or nothing” approach would, of course, do away with attention to the exact scope of the state prohibition altogether. I nonetheless find it telling that the majority would, under the guise of deference to state law, permit Qualls to possess a firearm under § 922(g)(1) when California declares his possession of the very same firearm a felony.
IV
No matter what our holding today, Qualls will benefit from our misinterpretation of the federal felon-in-possession statute to date. Even if we were to adopt the “all or nothing” approach of our sister circuits, due process would block us from applying this correct reading of the statute retrospectively to Qualls. See United States v. Ruiz, 935 F.2d 1033, 1035-36 (9th Cir.1991) (holding that due process can act like ex post facto clause in judicial context).
Qualls’ good fortune notwithstanding, the plain language of § 922(g)(1) should direct the law of this circuit from this point forward. Insofar as Dahms holds that state law dictates the scope of the federal firearms prohibition under § 922(g)(1), the case should today be overruled.

. There is no dispute that the federal definition of "firearm," as set forth in § 921(a)(3), covers all of the weapons Qualls was charged with possessing.


. The Seventh and Eighth Circuits have reached a similar result under somewhat different reasoning. These circuits have held that a felon's civil rights have not been “restored" for purposes of § 921(a)(20) so long as the state law in any way restricts firearms possession. See United States v. Lee, 72 F.3d 55, 57-58 (7th Cir.1995); United States v. Ellis, 949 F.2d 952, 953 (8th Cir. 1991).


. The Fourth Circuit has adopted a similar interpretation of § 921(a)(20). See United States v. Tomlinson, 67 F.3d 508, 513 (4th Cir.1995).


. Applying the expanded prohibition to Qualls would present no ex post facto problem. See United States v. Huss, 7 F.3d 1444, 1446-48 (9th Cir.1993) (holding that 1990 Oregon law that expanded felon-in-possession statute to prohibit possession of long guns did not constitute punishment as applied to prior felony convictions).